UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 00-7444



In Re: GARRY COPELAND,

                                                         Petitioner.



        On Petition for Writ of Mandamus.    (CR-90-108-N)


Submitted:   January 31, 2001               Decided:   March 8, 2001


Before WILKINS and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Garry Copeland, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Garry Copeland has filed this mandamus petition apparently

seeking to bring an Apprendi* claim under 28 U.S.C. § 2241 (1994).

Where there is another available remedy, mandamus relief is not

appropriate.    In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).     In

this case, Copeland has another available remedy, namely to file a

28 U.S.C. § 2241 petition in the district court.        Therefore, al-

though we grant leave to proceed in forma pauperis, we deny man-

damus relief. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                    PETITION DENIED




     *
         Apprendi v. New Jersey, 530 U.S. 466 (2000).


                                  2